      Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 1 of 31



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JOHN VIGIL,

               Plaintiff,

       v.                                                             Civ. No. 18-829 SCY/JFR

FRANCES TWEED et al.,

               Defendants.

                            MEMORANDUM OPINION AND ORDER1

       Plaintiff is an employee of a state-run psychiatric hospital in Las Vegas, New Mexico. He

brings suit against the hospital, San Miguel County, and an assortment of individual defendants,

claiming that a series of searches conducted of his belongings at his workplace was unlawful.

Plaintiff’s original complaint alleged that his superiors at the hospital conducted a series of

unconstitutional, warrantless searches based on an anonymous, typewritten note claiming that

Plaintiff stored cash and narcotics in his desk. After the Court found that the individual hospital

defendants (hereinafter “State Defendants”) had qualified immunity from that claim, Plaintiff

amended his complaint to allege that the State Defendants fabricated those anonymous notes and

planted the evidence uncovered in his desk and lockers at work. The Court agrees with the State

Defendants that the relevant statute of limitations bars these new allegations and that the new

allegations do not relate back to the claims in the original complaint. The Court does not,

however, dismiss Plaintiff’s First Amendment claim, as he has repleaded it to sufficiently allege

speech on a matter of public interest. Finally, the Court finds that sovereign immunity protects


1
 Pursuant to 28 U.S.C. § 636(c), the parties consented to the undersigned to conduct any or all
proceedings and to enter an order of judgment. Docs. 15, 21, & 22.
       Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 2 of 31



the State Defendants from Plaintiff’s state law claims. As a result, the Court GRANTS IN PART

and DENIES IN PART the Motion For Judgment On The Pleadings By State Defendants (Doc.

50).

       The San Miguel County Sheriff’s Department and its officers (hereinafter “County

Defendants”), like the State Defendants, move to dismiss the claims against them in the amended

complaint on grounds that Plaintiff may not relitigate issues a state court has already decided.

The Court concurs that Plaintiff may not relitigate the precise issues that the state court decided;

however, the state court did not previously decide all issues related to the County Defendants.

Therefore, collateral estoppel only bars some of Plaintiff’s claims against the County

Defendants. As a result, the Court GRANTS IN PART and DENIES IN PART the County

Defendant’s Motion To Dismiss (Doc. 49).

                                         BACKGROUND

       Plaintiff filed suit in state court on April 26, 2018. Doc. 1-1. On May 30, 2018, while the

case was still in state court, he filed a First Amended Complaint. Doc. 1-4. The First Amended

Complaint brought causes of action under the Fourth and First Amendments to the United States

Constitution, as well as assorted state law claims. Defendants Frances Tweed, Antonio Coca, Joe

Chavez, and Corrine Dominguez are sued in their individual capacities as employees of the State

of New Mexico. Doc. 1-4 at 2-3 ¶¶ 5-8. Together with Defendant New Mexico Department of

Health, who operates the New Mexico Behavioral Health Institute (“NMBHI”), id. at 4 ¶ 9, these

Defendants are collectively the “State Defendants.” Additionally, the First Amended Complaint

named Deputies Sean Armijo and Antoine Whitfield, and Undersheriff Anthony Madrid, of San

Miguel County, in their individual capacities. Id. at 3-4 ¶ 10-12. Together with Defendant Board

of County Commissioners of San Miguel County, id. at 5 ¶ 13, these Defendants are collectively




                                                  2
      Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 3 of 31



the “County Defendants.”

       The County Defendants removed this case to federal court on August 30, 2018, alleging

that this Court has original jurisdiction over the federal claims under 28 U.S.C. § 1331 and

supplemental jurisdiction over the state claims under 28 U.S.C. § 1367. See Doc. 1 ¶¶ 9-10. On

August 31, 2018, the State Defendants filed a notice of consent to removal. Doc. 5. The County

Defendants filed an Answer on October 5, 2018. Doc. 13.

       The First Amended Complaint alleged that a series of searches conducted of Plaintiff’s

belongings at his workplace was unlawful. The hospital and its employees moved to dismiss the

constitutional claims against them, arguing that they are entitled to qualified immunity because

the law did not clearly establish any prohibition on workplace searches based on anonymous

notes. The Court granted the motion, finding that the State Defendants were entitled to qualified

immunity on Plaintiff’s federal constitutional claims, and that Plaintiff did not state a claim

under the New Mexico Tort Claims Act (“NMTCA”). Doc. 30. The Court also ordered that

“Plaintiff will have thirty days to move to amend his complaint to the extent that he is able to do

so consistent with this opinion.” Doc. 30 at 28.

       Plaintiff timely filed the Motion to Amend and the Court granted it. See Docs. 31 & 36.

Plaintiff filed his Second Amended Complaint (“SAC”) on September 22, 2019. Doc. 38. The

SAC alleges that the State Defendants fabricated the anonymous note suggesting that Plaintiff

kept cash and drugs in his desk at work and, further, that they then planted evidence in Plaintiff’s

desk during the subsequent search that was based on this fabricated anonymous note. The SAC

alleges that the County Defendants were aware the warrantless searches of Plaintiff’s belongings

were illegal, that they failed to conduct the minimal investigation necessary to determine the

anonymous notes were fabricated, and that they knew that Plaintiff had a lawful prescription for




                                                   3
      Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 4 of 31



the drugs found in his desk and locker.

       The County Defendants filed a motion to dismiss the SAC on December 2, 2019. Doc.

49. In their motion, the County Defendants first argue that Plaintiff claims must be dismissed

because Plaintiff fails to properly identify the personal involvement of each individual Sheriff’s

deputy. Next, the County Defendants argue Plaintiff is precluded from bringing these claims

because he litigated and lost on the issue of probable cause in his criminal prosecution, that the

prior finding of probable cause prevents Plaintiff from bringing malicious prosecution claims,

and that, because Plaintiff’s individual claims fail, so do his respondeat superior state claims

against the County Board of Commissioners. Plaintiff filed a response in opposition on

December 18, 2019. Doc. 51. The County Defendants filed their reply on January 16, 2020. Doc.

56.

       The State Defendants filed a motion for judgment on the pleadings on December 6, 2019.

Doc. 50. The State Defendants move to dismiss the new factual allegations in the SAC as barred

by the relevant statute of limitations. They also argue that Plaintiff does not meet the pleading

standard to overcome a defense of qualified immunity; that the Defendants are entitled to

qualified immunity even if the claims are properly pled; that issue preclusion applies (they join

the County Defendants’ motion on this issue); and that the state-law claims should be dismissed

on the basis of sovereign immunity. Plaintiff filed a response in opposition on January 14, 2020.2




2
  Plaintiff filed late responses to both the County Defendants’ and State Defendants’ motions to
dismiss. Although Plaintiff may have obtained consent to file these responses late, the Court
could not know that because Plaintiff did not file a notice that the parties had agreed to an
extension, as Local Rule 7.4(a) requires. This is why the Court specifically ordered Plaintiff to
file a notice explaining his untimely Response to the State Defendants’ motion. Doc. 52. Plaintiff
did not comply with the Court’s Order. Although neither set of Defendants raise a timeliness
objection, Plaintiff’s counsel is reminded of the requirement to file notices of extensions of
briefing. Further, Plaintiffs’ counsel is cautioned that even an agreed-to briefing extension does


                                                 4
      Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 5 of 31



Doc. 55. The State Defendants filed a reply on January 28, 2020. Doc. 58.

       The Court held a hearing on both motions on May 20, 2020. Doc. 65 (Hearing

Transcript). Briefing is complete and both motions are ready for decision.

                                   STANDARD OF REVIEW

       The County Defendants filed a motion to dismiss for failure to state a claim under Rule

12(b)(6). Doc. 49 at 1, 5. The State Defendants filed a motion for judgment on the pleadings

under Rule 12(c) which, as they note, is addressed under the same standards as a motion filed

under Rule 12(b)(6). Doc. 50 at 1, 5. Because both sets of defendants filed answers to the SAC,

Docs. 39 & 41, a Rule 12(c) motion is appropriate rather than a motion to dismiss under Rule

12(b)(6). Rule 12(c) permits a litigant to file a motion for judgment on the pleadings after the

pleadings have closed, that is, after the filing of the complaint and answer. The Court will

construe the County Defendants’ motion to dismiss as a motion for judgment on the pleadings,

because the difference is not material. “A motion for judgment on the pleadings under Rule 12(c)

is treated as a motion to dismiss under Rule 12(b)(6).” Atl. Richfield Co. v. Farm Credit Bank of

Wichita, 226 F.3d 1138, 1160 (10th Cir. 2000).

       Federal Rule of Civil Procedure 12(b)(6) allows a court to dismiss a complaint for failure

to state a claim upon which the court can grant relief. “[T]o withstand a Rule 12(b)(6) motion to

dismiss, a complaint must contain enough allegations of fact, taken as true, to state a claim to

relief that is plausible on its face.” Khalik v. United Air Lines, 671 F.3d 1188, 1190 (10th Cir.

2012) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). While a complaint

does not require detailed factual allegations to survive a Rule 12(b)(6) motion to dismiss, it



not alleviate him from complying with a Court’s independent directive to file a notice explaining
the reason for a late filing.



                                                 5
      Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 6 of 31



“requires more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555.

        A court considering a challenge under Rule 12(b)(6) may proceed according to a “two-

pronged approach.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). First, a court “can choose to

begin by identifying pleadings that, because they are no more than conclusions, are not entitled

to the assumption of truth.” Id. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. Second, “[w]hen there are well-

pleaded factual allegations, a court should assume their veracity and then determine whether they

plausibly give rise to an entitlement to relief.” Id.

        For purposes of this second prong, the Court “accept[s] the well-pled factual allegations

in the complaint as true, resolve[s] all reasonable inferences in the plaintiff’s favor, and ask[s]

whether it is plausible that the plaintiff is entitled to relief.” Diversey v. Schmidly, 738 F.3d 1196,

1199 (10th Cir. 2013) (internal citations and quotation marks omitted). “A claim is facially

plausible when the allegations give rise to a reasonable inference that the defendant is liable.”

Mayfield v. Bethards, 826 F.3d 1252, 1255 (10th Cir. 2016). The court’s consideration, therefore,

is limited to determining whether the complaint states a legally sufficient claim upon which the

court can grant relief. See Sutton v. Utah State Sch. for the Deaf & Blind, 173 F.3d 1226, 1236

(10th Cir. 1999). The court is not required to accept conclusions of law or the asserted

application of law to the alleged facts. See Hackford v. Babbitt, 14 F.3d 1457, 1465 (10th Cir.

1994). Nor is the Court required to accept as true legal conclusions that are masquerading as

factual allegations. See Brooks v. Sauceda, 85 F. Supp. 2d 1115, 1123 (D. Kan. 2000). The Court

must, however, view a plaintiff’s allegations in the light most favorable to him. Schrock v.

Wyeth, Inc., 727 F.3d 1273, 1280 (10th Cir. 2013).




                                                   6
      Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 7 of 31



                                            DISCUSSION

I.     The State Defendants’ Motion

       A.      Fourth Amendment Claims

       In the SAC, Plaintiff alleges that “Defendants Frances Tweed, Antonio Coca, and/or Joe

Chavez” fabricated anonymous notes and planted contraband in his desk because they held a

grudge against him for his domestic partner’s lawsuit against the Hospital. Doc. 31-1 ¶¶ 12-22.

This is a different claim than the one in his original complaint; namely, these defendants used

unreliable, anonymous notes to conduct searches of his workplace belongings. Doc. 1-1 at 5-7 ¶¶

19-20, 24-25. In other words, the original claim was for unconstitutional, warrantless searches—

not fabrication of evidence. Id. at 9-16.

       The State Defendants argue that this new evidence-fabrication claim is untimely. As they

point out, the first alleged instance of fabrication occurred in May 2015 and the second occurred

in June 2015. Doc. 38 ¶¶ 18, 20, 26, 31, 34. The statute of limitations for Plaintiff’s § 1983

claims of fabrication of evidence thus expired sometime in May or June of 2018. Wilson v.

Garcia, 471 U.S. 261, 280 (1985) (New Mexico’s three-year personal-injury statute of

limitations applies to § 1983 claims). Plaintiff filed the original complaint on April 26, 2018,

Doc. 1-1, and filed the FAC on May 30, 2018, Doc. 1-4, but did not file the SAC until September

22, 2019, Doc. 38. Any new claims in the SAC are untimely under the relevant statute of

limitations unless the new claims relate back to an earlier complaint.

       “In limited circumstances, Rule 15(c) saves an otherwise untimely amendment by

deeming it to ‘relate back’ to the conduct alleged in the timely original complaint.” Hernandez v.

Valley View Hosp. Ass’n, 684 F.3d 950, 961 (10th Cir. 2012). The rule states:

       An amendment to a pleading relates back to the date of the original pleading
       when:



                                                 7
        Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 8 of 31



           (A) the law that provides the applicable statute of limitations allows relation
           back;

           (B) the amendment asserts a claim or defense that arose out of the conduct,
           transaction, or occurrence set out—or attempted to be set out—in the original
           pleading; or

           (C) the amendment changes the party or the naming of the party against whom a
           claim is asserted, if Rule 15(c)(1)(B) is satisfied and if, within the period
           provided by Rule 4(m) for serving the summons and complaint, the party to be
           brought in by amendment:

             (i) received such notice of the action that it will not be prejudiced in defending
             on the merits; and

             (ii) knew or should have known that the action would have been brought
             against it, but for a mistake concerning the proper party’s identity.

Fed. R. Civ. P. 15(c)(1).

          Applying Subsection (B),3 the State Defendants argue that the fabrication of evidence

claim is not premised on the same “conduct, transaction, or occurrence” as the claims asserted in

the original complaint. Doc. 50 at 10. “Interpreting this language, the Supreme Court has held

that relation back is improper when the amended claim ‘asserts a new ground for relief supported

by facts that differ in both time and type from those the original pleading set forth.’” Hernandez,

684 F.3d at 962 (quoting Mayle v. Felix, 545 U.S. 644, 650 (2005)). “A new pleading cannot

relate back if the effect of the new pleading is to fault the defendants for conduct different from

that identified in the original complaint, even if the new pleading shares some elements and some

facts in common with the original claim.” Full Life Hospice, LLC v. Sebelius, 709 F.3d 1012,

1018 (10th Cir. 2013) (internal quotation marks and alterations omitted); Hernandez, 684 F.3d at

962 (“factual allegations that were new and discrete from the facts [the plaintiff] originally pled”

did not relate back to an original complaint).


3
    Neither party presents any arguments related to Subsections (A) or (C).



                                                   8
      Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 9 of 31



       Here, although Plaintiff’s new claims do not differ in time from his original claims, they

differ in type. Plaintiff’s amendment transformed a claim of an unconstitutional warrantless

search into a claim that the defendants fabricated and planted evidence. Although neither the

Tenth Circuit nor the Supreme Court appear to have confronted such a situation, other district

courts, including Judge Parker in this district, have held that fabrication-of-evidence claims are

so distinct that they do not relate back to claims of other unconstitutional conduct in an original

complaint. Ripley v. Childress, 695 F. Supp. 507 (D.N.M. 1988). In Ripley, Judge Parker noted a

preference for resolving cases on their merits and, in furtherance of this goal, stated, “[t]he

liberal purpose underlying Rule 15(c) is best protected by allowing an amended complaint in

circumstances where defendants have been timely put on notice of the basis of a claim against

them.” Id. at 510. He then applied Rule 15(c) to allow Plaintiff to amend his original allegations

that “defendants negligently or in bad faith violated his civil rights by failing to conduct a proper

law enforcement investigation which resulted in plaintiff's wrongful arrest” with a several

additional allegations, including allegations that the defendants acted maliciously and without

probable cause. Id. at 507-08, 510. But Judge Parker denied the plaintiff’s motion to add

allegations that defendants procured “groundless charges against plaintiff based on false,

distorted or fabricated evidence.” Id. at 510-12. Judge Parker determined allegations that

defendants themselves falsified, fabricated, or distorted evidence were “qualitatively different”

from allegations that the defendant law enforcement officers failed to investigate properly the

reliability of information on which they based their charges against plaintiff. Id. at 512. Because

allegations that defendants themselves falsified and fabricated evidence did not relate back to




                                                  9
     Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 10 of 31



allegations that defendants failed to conduct a proper investigation, Judge Parker denied the

plaintiff’s Rule 15(c) motion to add these additional charges to the complaint. Id.4

       Similarly, in this case, Plaintiff’s SAC alleges that the State Defendants all “conspired to

fabricate the notes and plant the Clonazepam and then to initiate the filing of criminal charges

against Plaintiff, Defendants were fully aware that there was no probable cause to support the

aforementioned allegations.” Doc. 38 at ¶ 102.5 Because Plaintiff’s FAC claims that the State

Defendants wrongly relied on anonymous notes to justify their search are significantly dissimilar

from Plaintiff’s SAC claims that the State Defendants actually fabricated those notes and planted

evidence, the new allegations in the SAC do not relate back. Plaintiff’s response does not address

whether “the amendment asserts a claim or defense that arose out of the conduct, transaction, or

occurrence” set forth in the original pleading, and so provides no reasoned argument against this

conclusion. Like the Tenth Circuit in Hernandez, the Court concludes that the amendment


4
  Although the Court does not permit the claim as against the State Defendants, the County
Defendants are in a different situation. As noted, Judge Parker recognized allegations that
defendants themselves falsified, fabricated, or distorted evidence were “qualitatively different”
from allegations that the defendant law enforcement officers failed to investigate properly the
reliability of information on which they based their charges against plaintiff. Id. at 512.
Following Judge Parker’s reasoning, while Plaintiff’s new allegations that the State Defendants
fabricated evidence are too dissimilar from Plaintiff’s previous claims against the State
Defendants to relate back, Plaintiff’s new allegations that the County Defendants failed to
conduct an investigation adequate enough to discover this fabrication is not too dissimilar from
the Plaintiff’s previous allegations that the County Defendants failed to adequately investigate
the State Defendants’ reliance on the anonymous notes. Moreover, the Court’s reasoning does
not apply to the County Defendants because, unlike the State Defendants, the County Defendants
do not argue that the statute of limitations bars Plaintiff’s new claims against them.
5
  When alleging the State Defendants “conspired to fabricate the notes and plant the Clonazepam
and then to initiate the filing of criminal charges against Plaintiff,” Plaintiff summarily includes
the County Defendants in this conspiracy. Doc. 38 at 102. Plaintiff, however, offers no facts to
support the remarkable allegation that, before the State Defendants ever contacted law
enforcement, law enforcement conspired with the State Defendants to fabricate evidence against
Plaintiff. Plaintiff clarified at the hearing that his claim against the County Defendants was a
failure-to-adequately-investigate claim, not a fabrication-of-evidence claim. Doc. 65 at 45-47.



                                                10
     Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 11 of 31



presents factual allegations that are “new and discrete from the facts originally pled,” and finds

additional support for this conclusion in the fact that the plaintiff “does not argue otherwise.” 684

F.3d at 962.

        The argument Plaintiff does make takes a different tact. Plaintiff argues that a statute-of-

limitations defense is inappropriate “unless the Complaint contains within its four corners

allegations of sufficient facts to show the existence and applicability of the defense.” Doc. 55 at

10. But Plaintiff alleges in the SAC that the fabrication of evidence took place in May or June of

2015—outside the statute of limitations period. Doc. 38 ¶¶ 18, 20, 26, 31, 39, 42, 44, 46-51. This

is all that is needed for a motion to dismiss based on untimeliness. There are no “factual disputes

as to either when the limitation period began to run or whether the limitation period was tolled.”

Cf. Doc. 55 at 10.6

       Therefore, the Court dismisses Plaintiff’s Fourth Amendment claims against the State

Defendants based on the statute of limitations. See also Washington v. Kenan, No. 06-cv-156,

2008 WL 5397387, at *7 (C.D. Cal. Dec. 22, 2008) (allegations that “the prosecutor falsified

evidence and fabricated stories” did not relate back to claims in the original complaint that “the

prosecutor acted vindictively by dismissing the case and then refiling the charges”). Specifically,


6
  In his current briefing, Plaintiff does not argue for tolling of the relevant statute of limitations
under a theory that he only recently discovered evidence supporting his allegations of evidence
fabrication. When moving for leave to file the SAC, Plaintiff did allege that he learned the State
Defendants fabricated the anonymous notes “through the litigation of Plaintiff’s State Personnel
Office in which Plaintiff’s termination was ultimately rescinded.” Doc. 31 at 2. Plaintiff,
however, did not elaborate and did not provide any information that would permit the Court to
evaluate when this information came to light and whether it would render Plaintiff’s claims
timely. By contrast, the State Defendants argued in response to Plaintiff’s motion to amend that
“[t]he record from the State Personnel Board appeal does not support [Plaintiff’s] assertion,” and
they attached much of the record from the State Personnel Board appeal to demonstrate. Doc. 34
at 2-3; see also Docs. 34-1, 34-2 & 34-3. Because Plaintiff neither argues that the statute of
limitations period should be tolled nor identifies any specific evidence on which a tolling
argument could be premised, the issue of tolling is not before the Court.


                                                 11
     Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 12 of 31



the Court grants the State Defendants’ motion to dismiss Count III (malicious prosecution based

on planted and/or fabricated evidence) of the SAC. Further, given the Court’s determination that

Plaintiff’s fabrication claims against the State Defendants are untimely, Plaintiff’s claims in

Count I (unlawful search and seizure under § 1983) are in the same posture as they were on June

7, 2019, when the Court issued its previous Memorandum Opinion and Order. Thus, for the

reasons stated in its previous Memorandum Opinion and Order, the Court grants, on the basis of

qualified immunity, the State Defendants’ Motion to Dismiss Count I.

       B.      First Amendment Claims

       In its previous Memorandum Opinion and Order, the Court held that Plaintiff had not

overcome the hurdle of the State Defendants’ assertion of qualified immunity because “[t]he

descriptions of Plaintiff’s speech in the FAC are not sufficient to enable the Court to determine

to what extent Plaintiff was complaining about his own employment conditions, and to what

extent Plaintiff was speaking for those who cannot speak for themselves due to neglect and

mismanagement at a public institution.” Doc. 30 at 21.

       In response to the Court’s order, Plaintiff added the following allegations in the SAC that

were not present in the FAC:

           Plaintiff specifically complained to NMBHI employees, including but not limited to
            Defendants Frances Tweed, Corrine Dominguez, Antonio Coca, and/or Joe Chavez
            that patients were suffering as a result of placing patients who had extremely limited
            cognitive skills into placements designed for patients who were able to take care of
            themselves.

           Plaintiff spoke out about other instances involving the mistreatment of patients in his
            unit at NMBHI.

           He was motivated to do so to bring attention to the patient[s’] well-being and their
            plight at NMBHI.

Doc. 38 ¶¶ 123-25.




                                                 12
     Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 13 of 31



       The Court finds that these additions cure the concern over whether Plaintiff was speaking

on a matter of public concern, or simply making complaints about the conditions of his own

employment. Defendants do not argue that the act of speaking on behalf of institutionalized

persons who cannot speak for themselves is not a matter of public concern.

       Instead, Defendants argue that “[t]he public concern requirement limits the protection of

speech by an employee to speech that the employee makes in his capacity as a citizen, rather than

simply as an employee.” Doc. 50 at 26. In support, Defendants cite Garcetti v. Ceballos, which

held that a public employee who speaks “because that is part of what he . . . was employed to do”

does not enjoy First Amendment protection. 547 U.S. 410, 421 (2006). In Garcetti, the plaintiff

was employed to write a memo, and allegedly fired for what he wrote in the memo. Here, no

indication exists that Plaintiff’s employment duties included discussing the placement of his

patients with his supervisors. The Court further disagrees with the argument the State Defendants

made at the hearing (Doc. 65 at 11-12): Plaintiff’s speech consisted of private complaints to his

supervisors rather than a public editorial; therefore, under Garcetti, the First Amendment does

not protect it. The Supreme Court in Garcetti actually rejected such an absolute bar when it

wrote: “That Ceballos expressed his views inside his office, rather than publicly, is not

dispositive. Employees in some cases may receive First Amendment protection for expressions

made at work.” Id. at 420; see also Lee v. Nicholl, 197 F.3d 1291, 1295-96 (10th Cir. 1999)

(“Indeed, the weight of case law demonstrates the choice to speak through a private forum, rather

than a public one, does not remove the speech from First Amendment protection.”).

       The State Defendants’ next argument is that “the complaint also lacks the other necessary

facts to show a plausible First Amendment violation: the dates the protected speech occurred, the

actual substance of the communications, the audience for plaintiff’s speech, how any of the




                                                13
     Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 14 of 31



defendants were aware of the plaintiff’s speech, when they became aware of it and so forth.”

Doc. 50 at 27. Defendants, however, do not cite a case saying that a plaintiff must cover each of

these bases to state a First Amendment claim.7

       Here, Plaintiff alleged that he “specifically complained to NMBHI employees, including

but not limited to Defendants Frances Tweed, Corrine Dominguez, Antonio Coca, and/or Joe

Chavez that patients were suffering as a result of placing patients who had extremely limited

cognitive skills into placements designed for patients who were able to take care of themselves.”

Doc. 38 at ¶ 123. He further alleged,

       133. The widespread misclassification of NMBHI residents/patients caused
       people who could not independently function to be assigned to the unit that
       Plaintiff oversaw.

       134. Said unit was not designed to house people who could not, for example,
       manage their own money or take their own medication.

       135. These failings were compounded by the lack of medical staff in the unit in
       which Plaintiff worked.

Doc. 38. Thus, Plaintiff describes the protected speech (misclassification of NMBHI

patients/residents and the harm this was causing) and asserts that he made his comments to each

of the State Defendants. Although Plaintiff does not provide the exact date or dates he made this

speech, Defendants provide no case that says such a lack of precision is fatal to a plaintiff’s




7
  To succeed on a public-employment First Amendment retaliation claim, “the employee must
show that (1) the speech in question involves a matter of public concern; (2) his interest in
engaging in the speech outweighs the government employer’s interest in regulating it; and (3)
that the speech was a substantial motivating factor behind the government’s decision to take an
adverse employment action against the employee.” Baca v. Sklar, 398 F.3d 1210, 1218-19 (10th
Cir. 2005). However, even after 2009 when the United States Supreme Court issued Iqbal, the
Tenth Circuit published an opinion stating that a plaintiff is not required to allege each element
of a prima facie case to render his claims plausible. Khalik v. United Air Lines, 671 F.3d 1188,
1191-92 (10th Cir. 2012).



                                                 14
      Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 15 of 31



claim on a motion to dismiss. The Court finds the allegations in Plaintiff’s SAC sufficient to

assert a First Amendment claim.

       Plaintiff’s lack of devotion to this topic in his response brief does not change that result.

See Doc. 55 at 14-15 (“Plaintiff does not address the claim that qualified immunity requires the

dismissal of the First Amendment Claim for the simple reason that he is not able to meet the

Court’s stated position with regard to the dismissal of Plaintiff’s First Amendment Claims in his

prior Complaint.”). The Court has a sua sponte duty to consider whether dismissal is proper,

even if a plaintiff files no response at all. Issa v. Comp USA, 354 F.3d 1174, 1177 (10th Cir.

2003). Here, Plaintiff did not concede that his First Amendment claim has no merit. Instead, he

explicitly stated he was not waiving his argument but then conceded that the Court would likely

determine that he failed to sufficiently allege speech on a public matter. Plaintiff’s incorrect

prediction that the Court would find the new allegations insufficient to state a claim, however,

does not doom his First Amendment claim. Accordingly, the Court will not dismiss Count V

(First Amendment retaliation against the State Defendants).

       C.      State-Law Claims

       In the Second Amended Complaint, Plaintiff brings claims for unlawful search and

seizure under the New Mexico State Constitution (Count II), a state-law tort of malicious abuse

of process (Count IV),8 and a claim for respondeat superior (Count VI). The State Defendants

move to dismiss these claims against them, on the grounds that the State has sovereign immunity

and Plaintiff fails to plead facts that would fit within a waiver of that immunity. Doc. 50 at 20-

24.


8
  The state-law tort claim of malicious abuse of process is lacking a header in the SAC. Doc. 38
at 20. Because the Complaint goes from Count III to Count V, the Court infers that paragraphs
108 through 118 comprise Count IV and the header was inadvertently omitted.


                                                 15
     Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 16 of 31



       In New Mexico, there is no section 1983 equivalent for enforcing provisions of the state

constitution. Barreras v. State of New Mexico Corr. Dep’t, 2003-NMCA-027, ¶ 24, 62 P.3d 770,

776. Therefore, “the courts of this state have consistently declined to permit individuals to bring

private lawsuits to enforce rights guaranteed by the New Mexico Constitution.” Id. Instead,

litigants must identify “an express waiver of immunity under the [New Mexico] Tort Claims

Act.” Id.

       Plaintiff here points to a provision in the New Mexico Tort Claims Act (“NMTCA”) that

waives the state’s sovereign immunity for damage “caused by the negligence of public

employees while acting within the scope of their duties in the operation of any hospital.” NMSA

§ 41-4-9; see Doc. 55 at 14. In its previous Memorandum Opinion, the Court found that the FAC

“contains no facts plausibly alleging that State Defendants were engaged in the ‘operation’ of the

hospital when they conducted the search and seizures at issue, or that any operational-level

negligence led to the conduct at issue.” Doc. 30 at 27.

       In his SAC, Plaintiff adds the following allegations:

           The searches conducted by NMBHI employees, including Defendants Frances
            Tweed, Corrine Dominguez, and Antonio Coca were carried out in connection with
            their operation of NMBHI.

           At times relevant to the Tort Claims and State Constitutional Violations alleged in
            this Complaint, Defendants Frances Tweed, Corrine Dominguez, Antonio Coca, and
            Joe Chavez, were operating and maintaining a mental institution or clinic within the
            meaning of the New Mexico Tort Claims Act § 41-4-9. Defendants Frances Tweed,
            Corrine Dominguez, Antonio Coca, and Joe Chavez, were operating the institution
            negligently and, consequently, immunity is waived for the actions complained of
            herein.

           Defendants Frances Tweed, Corrine Dominguez, Antonio Coca, and Joe Chavez have
            admitted that their actions with respect to Plaintiff were undertaken in conjunction
            with the operation and maintenance of NMBHI.

Doc. 38 ¶¶ 38, 94-95.




                                                16
     Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 17 of 31



       The State Defendants argue that Plaintiff’s NMTCA claim is still subject to dismissal

because Plaintiff makes no allegations of negligence. Doc. 50 at 22-23. To be sure, Plaintiff

alleges that the State Defendants “were operating the institution negligently.” Doc. 38 ¶ 94.

Although this statement has value in that it sets forth a legal theory under which Plaintiff is

proceeding, it is a conclusion, not a fact. Because this conclusory statement is not “entitled to the

assumption of truth,” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009), Plaintiff must support this

legal theory with factual allegations. But, even assuming searches were part of the State

Defendants’ operation of the facility, as Plaintiff alleges, Plaintiff does not explain how that

operation was negligent. Instead of alleging facts that could support a finding of negligence,

Plaintiff alleges the State Defendants fabricated a letter as cover to perform an illegal search.9 In

other words, Plaintiff supports an allegation of negligent conduct through the assertion of

intentional conduct. The state-law claims in the SAC all include allegations of intentional

conduct: illegally searching Plaintiff’s belongings and maliciously prosecuting him. Doc. 38 ¶¶

66-97, 108-18. And intentional conduct is outside the scope of the waiver in NMSA § 41-4-9.10

Therefore, the Court grants the motion to dismiss Count II (claims under the New Mexico

constitution) and Count VI (respondeat superior claim under the NMTCA) as against the State

Defendants on the ground of sovereign immunity.




9
 The relevant section of Plaintiff’s response cites only paragraphs 94 and 95 of the Second
Amended Complaint, quoted in full above. Doc. 55 at 14.
10
  Section 41-4-9 also requires a plaintiff to allege bodily injury, wrongful death, or property
damage. Although the allegations of physical damage to Plaintiff’s property are miniscule, the
SAC does allege that one of the State Defendants destroyed his lock. Doc. 38 ¶¶ 24, 27-28.


                                                 17
      Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 18 of 31



II.    The County Defendants’ Motion

       A.      The SAC Contains Individual Allegations.

       In support of their motion to dismiss the claims against them in the SAC, the County

Defendants argue that Plaintiff “fails to properly identify the direct and personal involvement of

each individual Sheriff’s deputy.” Doc. 49 at 6 (heading); see also Doc. 49 at 6-7 (the SAC

“asserts blanket allegations against ‘defendants’ which are insufficient to state a claim upon

which relief can be granted.”). In support of this argument, the County Defendants cite the Tenth

Circuit’s decision in Robbins v. Oklahoma, which states, when the defense of qualified immunity

is at stake, “it is particularly important that the complaint make clear exactly who is alleged to

have done what to whom, to provide each individual with fair notice as to the basis of the claims

against him or her, as distinguished from collective allegations against the state.” Robbins v.

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008). The court proscribed the “use of either the

collective term ‘Defendants’ or a list of the defendants named individually but with no

distinction as to what acts are attributable to whom.” Id. Although Robbins happens to be a

qualified immunity case, the County Defendants cite it for what it says about pleading standards,

not for what it has to say about qualified immunity. To the contrary, County Defendants attack

the sufficiency of Plaintiff’s SAC without raising the defense of qualified immunity.11 This point

is crucial to the Court’s present analysis, which is limited to the question the County Defendants’

argument raises: did Plaintiff identify specific conduct in which the individual County



11
  The County Defendants’ brief is primarily devoted to discussing the issue of collateral
estoppel and does not delve into qualified immunity. In their brief, the County Defendants do not
use the term “qualified immunity,” do not set forth the legal framework for a qualified immunity
analysis, do not address whether alleged individual actions were constitutional and, if they were
not, whether clearly established law at the time existed to put the County Defendants on notice
that their actions were unconstitutional.



                                                 18
     Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 19 of 31



Defendants allegedly engaged. If the answer to this question is “yes,” the Court goes no further.

In other words, the Court only considers whether Plaintiff made allegations of individual

conduct, not whether County Defendants would enjoy qualified immunity for such conduct.

       The County Defendants correctly point out that the SAC frequently makes collective

allegations in which all County and State Defendants are lumped together. Doc. 38 ¶¶ 58-146;

Doc. 49 at 6 (referring to the allegations accusing all Defendants of “planting evidence,

fabricating evidence, and otherwise fabricating claims that Plaintiff broke the law as well as the

decision to forward that information to the prosecutor’s office” in Doc. 38, ¶¶ 60, 62; and the

federal malicious abuse of process claim brought pursuant to § 1983 against all defendants

collectively for “false claims, planted evidence” in Doc. 38, ¶ 104). Such allegations are not

entitled to the assumption of truth. Nor are Plaintiff’s conclusory allegations of conspiracy. E.g.,

Doc. 38 ¶ 102 (County Defendants “conspired to fabricate the notes and plant the Clonazepam

and then to initiate the filing of criminal charges against Plaintiff”); id. ¶ 113 (accusing County

Defendants of “fabricating claims with a primary motive to achieve the illegitimate end of

punishing Plaintiff for speaking out in support of his partner and/or against mismanagement and

other protected activities”). Moreover, setting aside these conclusory allegations, the SAC

contains no factual support for any “conspiracy” claims against the County Defendants.

       Yet, the Court cannot grant the County Defendants’ motion, because a portion of the

SAC does specify which defendants did what to whom. Doc. 38 ¶¶ 26-56. For example, the SAC

alleges that Undersheriff Anthony Madrid conducted a warrantless search on June 19, 2012. Doc.

38 ¶¶ 39-41, 46. He and Deputy Antoine Whitfield then used the fruits of that allegedly illegal

search to obtain a second search warrant on June 26, 2015 and executed it the same day. Id. ¶ 42.

In addition, the SAC alleges that Deputy Sean Armijo and Undersheriff Madrid “did not conduct




                                                 19
     Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 20 of 31



the minimal investigation needed to discover that the [anonymous] note was fabricated.” Id. ¶¶

48, 50. It also alleges that Deputy Armijo and Undersheriff Madrid “pressed charges” against

Plaintiff for possessing Hydrocodone even though they knew that Hydrocodone had been

lawfully prescribed to him. Id. ¶¶ 53-54.

       The County Defendants do not address these, or any of the other individual allegations,

Plaintiff sets forth in paragraphs 26-56. Section IV(A) of the County Defendants’ motion to

dismiss, Doc. 49 at 6-7, is based on the premise that Plaintiff failed to properly identify the direct

and personal involvement of each individual Sheriff’s deputy. Because this premise fails, so does

the portion of the County Defendants’ motion to dismiss that is based on this premise.

       B.      Collateral Estoppel Prevents Plaintiff From Relitigating The Legality Of The
               State Defendants’ Searches Or Whether Probable Cause Supported The Criminal
               Prosecution, But The Court Does Not Grant The County Defendants’ Motion To
               Dismiss In Full.

       The County Defendants move to dismiss Plaintiff’s claims of unlawful search and seizure

and malicious prosecution against them (Counts I, II, III, and IV) on the grounds that these

claims are barred by collateral estoppel. Doc. 49 at 7-13.12 The County Defendants argue that

because Plaintiff unsuccessfully litigated these issues in prior criminal proceedings, he cannot

relitigate them now. The Court agrees that the precise issues decided by the state court cannot be

relitigated. However, the state court did not make any determinations about whether the County

Defendants’ actions were legal, and collateral estoppel therefore does not preclude the claims

against the County Defendants in Counts I and II. In addition, the finding that probable cause



12
  The State Defendants also adopt this collateral estoppel argument to argue that the malicious
prosecution claim against them should be dismissed. Doc. 50 at 19-20. As explained above, the
Court dismisses the malicious prosecution claim against the State Defendants on other grounds.
Therefore, this section only addresses whether the claims in the SAC against the County
Defendants should be dismissed on the basis of collateral estoppel.



                                                 20
        Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 21 of 31



existed bars federal malicious prosecution claims, it does not bar state malicious prosecution

claims. Therefore, the Court dismisses Count III but not Count IV.

         During Plaintiff’s criminal case, a state magistrate judge conducted a preliminary

examination13 and issued a bind-over order finding probable cause for the three charges. Doc.

49-1. In subsequent proceedings before a state district judge, Plaintiff filed a motion to suppress.

Doc. 49-2. The motion argued that all evidence seized from Plaintiff’s desk, locker, and office

between June 3 and June 26, 2015 had to be suppressed because the workplace searches were

unconstitutional. Id. at 1-11. The district court held an evidentiary hearing, listened to argument

from both counsel, permitted direct and cross-examination of multiple witnesses, and ordered

further briefing. Doc. 49-3. After supplemental briefing, the district court entered an order

denying the motion, finding that Plaintiff had no reasonable expectation of privacy in his

workplace desk, cabinet, and locker. Doc. 49-4 at 1. The court additionally found that the State

Defendants acted reasonably in searching these areas for work-related employee misconduct. Id.

at 2.

         The County Defendants therefore argue that Plaintiff is precluded from bringing any

claims “that they used the fruits of . . . allegedly illegal searches conducted by [the State]

Defendants to justify their applications for search warrants,” because Plaintiff already litigated

this claim in state court and lost. Doc. 49 at 7-11.

                1.      Collateral estoppel

         “Under proper circumstances, federal courts accord preclusive effect to issues decided by

state courts.” Dixon v. Richer, 922 F.2d 1456, 1459 (10th Cir. 1991) (internal quotation marks


13
   “[T]he purpose of the preliminary hearing [i]s to determine whether ‘there was probable cause
to believe that the defendant committed an offense.’” State v. Lopez, 2011-NMSC-035, ¶ 8, 258
P.3d 458, 462 (quoting NMRA 5-302(C); alteration omitted).


                                                  21
     Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 22 of 31



omitted). “[T]he Supreme Court held a federal court considering a section 1983 action must give

preclusive effect to a state court judgment to the same extent a court in that state would.”

Hubbert v. City of Moore, Okla., 923 F.2d 769, 772 (10th Cir. 1991) (citing Allen v. McCurry,

449 U.S. 90, 96 (1980)). “[T]he preclusive effect of a prior state court judgment is defined by

that state’s law.” Id. (applying Oklahoma law).

       Looking to New Mexico law, “[t]he doctrine of collateral estoppel fosters judicial

economy by preventing the relitigation of ultimate facts or issues actually and necessarily

decided in a prior suit.” Shovelin v. Cent. New Mexico Elec. Co-op., Inc., 1993-NMSC-015, ¶ 10,

115 N.M. 293, 297 (internal quotation marks omitted). To successfully invoke issue preclusion,

the moving party must demonstrate that:

       (1) the party to be estopped was a party to the prior proceeding, (2) the cause of
       action in the case presently before the court is different from the cause of action in
       the prior adjudication, (3) the issue was actually litigated in the prior adjudication,
       and (4) the issue was necessarily determined in the prior litigation.

Id. Even if all of these elements are met, the court must still “determine whether the party against

whom estoppel is asserted had a full and fair opportunity to litigate the issue in the prior

litigation.” Id. It is the burden of the party opposing collateral estoppel to bring any

considerations under this factor to the court’s attention. DeLisle v. Avallone, 1994-NMCA-012, ¶

16, 117 N.M. 602, 606 (“[T]he party opposing estoppel would ordinarily be in the better position

to know if there were grounds showing unfairness.”). The trial court should apply collateral

estoppel in a manner which furthers the aim of preventing relitigation of issues. Id. ¶ 9.

       Plaintiff does not contest the four elements of collateral estoppel. Doc. 51 at 9-13.

Plaintiff was a party to the criminal proceedings, the cause of action (criminal charges) was

different from the cause of action in this case (§ 1983), and the issue of the legality of the

warrantless searches and the issue of probable cause were both litigated (Docs. 49-1, 49-2 & 49-



                                                  22
     Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 23 of 31



3) and determined (Docs. 49-1 & 49-4). Nonetheless, Plaintiff argues he did not have a “full and

fair opportunity to litigate” either the warrantless searches or the probable cause determination.

The Court considers in turn arguments related to each issue.

               2.      State-court denial of the motion to suppress

       The Court agrees that Plaintiff is precluded from relitigating the constitutionality of the

workplace searches. This, however, does not lead to the dismissal of any of the claims against

the County Defendants, who conducted law enforcement searches.

       Plaintiff argues that the application of collateral estoppel on the suppression issue would

be unfair because he did not have the right to appeal the denial of his suppression motion given

his ultimate acquittal. Doc. 51 at 12-13. In New Mexico, a criminal defendant may take an

interlocutory appeal of any order that “involves a controlling question of law as to which there is

substantial ground for difference of opinion” and where an immediate appeal “may materially

advance the ultimate termination of the litigation.” NMSA § 39-3-3(A)(3). The language of the

rule makes clear that the court retains discretion to accept such an appeal. Id. Thus, although

Plaintiff is correct that he did not have an automatic right to appeal, he did have an avenue to

request an appeal.14



14
   The New Mexico Court of Appeals “rarely grants an interlocutory appeal from the denial of a
motion to suppress evidence in a criminal case.” State v. Vallejo, No. 32,845, 2013 WL 5743612,
at *1 (N.M. Ct. App. Sept. 30, 2013). But that it is rare does not mean that it never happens. Id.
(granting the interlocutory appeal in that case over the state’s objections). There have been a
handful of cases where the court of appeals or supreme court grant such interlocutory appeals.
State v. Ortega, No. 33,117, 2013 WL 6663413 (N.M. Ct. App. Nov. 12, 2013); State v. Haidle,
2012-NMSC-033, 285 P.3d 668; State v. Evans, 2009-NMSC-027, 210 P.3d 216; State v.
Coyazo, 1997-NMCA-029, 936 P.2d 882; State v. Affsprung, 1993-NMCA-056, 854 P.2d 873;
State v. Clark, 1991-NMCA-082, 112 N.M. 500, 816 P.2d 1122; State v. Gutierrez, 1985-
NMCA-034, ¶ 4, 699 P.2d 1078, 1080; State v. Boeglin, 1983-NMCA-075, 666 P.2d 1274; State
v. Gonzales, 1981-NMCA-131, 637 P.2d 1237; State v. Powell, 1981-NMCA-090, 632 P.2d
1207; State v. Aguirre, 1978-NMCA-029, 579 P.2d 798; State v. Duran, 1977-NMCA-087, 568
P.2d 267; State v. Galvan, 1977-NMCA-013, 560 P.2d 550; State v. Santillanes, 1976-NMCA-

                                                 23
     Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 24 of 31



       In connection with his assertion that he had no opportunity to appeal, Plaintiff points to

Dixon v. Richer, where the Tenth Circuit found collateral estoppel to be improper due to the lack

of appeal right. 922 F.2d 1456, 1459 (10th Cir. 1991). The court explained that the plaintiffs in

that case “did not have an opportunity to appeal the court’s ruling on their motion to suppress.”

Id. “Before a final judgment, such an interlocutory appeal would have been improper, and after

the judgment (the Dixons were acquitted), an appeal was rendered moot.” Id. Unfortunately for

Plaintiff, Dixon does not control here. While it is a published opinion and contains a very clear

pronouncement on the topic, it is an application of Colorado law, not New Mexico law. In

Colorado, defendants may not file an interlocutory appeal of the denial of a motion to suppress

under any circumstances. People v. Bland, 884 P.2d 312, 322 (Colo. 1994) (en banc). By

contrast, as discussed above, New Mexico provides a statutory opportunity to at least request that

the court exercise its discretion to allow an appeal. The record does not show whether Plaintiff

made such a request. Nonetheless, because such requests are rarely granted, the Court assumes

for the sake of argument that Plaintiff had no opportunity to appeal.

       Nonetheless, unlike Colorado, New Mexico has indicated that the opportunity to appeal is

not dispositive in the “full and fair” calculus. In Shovelin v. Central New Mexico Electric Co-op.,

Inc., the defendant argued that, because the other party had the opportunity to appeal the adverse

decision, the court should be “particularly inclined” to apply collateral estoppel. 1993-NMSC-

015, ¶ 18 n.5, 115 N.M. 293, 301 n.5. The court agreed that “whether a party availed himself of

the opportunity to appeal an administrative decision is an important factor to consider when

determining whether collateral estoppel is applicable,” but disagreed with the premise that it was




112, 557 P.2d 576; Matter of Doe, 1976-NMCA-011, 547 P.2d 566; State v. Ledbetter, 1975-
NMCA-107, 540 P.2d 824.


                                                24
     Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 25 of 31



“particularly” important: instead, “this is merely one factor that we must consider in the calculus

of whether a party had the full and fair opportunity to litigate.” Id.

       Similarly, in Rex, Inc. v. Manufactured Housing Committee of the State of New Mexico,

Manufactured Housing Division, the court found that arbitration proceedings should, in general,

have preclusive effect. 1995-NMSC-023, ¶¶ 12-14, 119 N.M. 500, 504-05. In that case, the court

found that the parties had a “full and fair opportunity to litigate” during arbitration, but noted

resolution of this issue may be context dependent. Id. ¶¶ 14, 29. The court did not address the

right to appeal as being a factor but, in general, the right to appeal an arbitration is even more

limited than the conditional right granted in § 39-3-3. See K.R. Swerdfeger Constr. v. UNM Bd.

of Regents, 2006-NMCA-117, ¶ 13, 140 N.M. 374, 378, 142 P.3d 962, 966 (“there are strict

limitations on judicial review of arbitration awards”). Therefore, while lack of a meaningful

opportunity to appeal is a factor in New Mexico, it is not a dispositive factor.

       Thus, the Court finds that New Mexico has rejected Plaintiff’s position that the lack of an

appeal right conclusively means collateral estoppel is unfair. Instead, New Mexico has instructed

trial courts to consider the party’s “prior incentive for vigorous defense, inconsistencies [with

one or more previous judgments in favor of the defendant], procedural opportunities, and

inconvenience of forum.” Silva v. State, 1987-NMSC-107, ¶ 12, 106 N.M. 472, 476. None of

these factors weigh in Plaintiff’s favor. In the prior proceeding he faced criminal felony charges

and, therefore, had extremely vigorous incentive to litigate this issue. He points to no

inconsistent prior judgments or inconveniences of the forum. And he had full procedural rights in

the proceeding—experienced counsel, an evidentiary hearing under the rules of evidence, the

right of cross-examination, and ample supplemental briefing. By contrast, Shovelin found

collateral estoppel inappropriate where the prior adjudication took place before a non-lawyer




                                                  25
     Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 26 of 31



hearing officer and without the benefit of the rules of evidence, rules of procedure, or discovery.

1993-NMSC-015, ¶¶ 17-20. The Court finds that Plaintiff here received a “full and fair”

opportunity to litigate the validity of the workplace searches in his criminal case.

       In sum, the Court finds that Plaintiff may not relitigate the legality of the searches

conducted by the State Defendants. However, this does not mean that Plaintiff is precluded from

relitigating the legality of the County Defendants’ searches. The state court found that the State

Defendants’ searches of Plaintiff’s workplace belongings were constitutional under O’Connor v.

Ortega, 480 U.S. 709, 725-26 (1987) (plurality op.)). The O’Connor standard does not apply to

the conduct of law enforcement officers. 480 U.S. at 724-25. The County Defendants do not

explain their assertion that “Plaintiff’s claims against the sheriff’s deputies are wholly premised

on the supposed illegality of the NMBHI searches.” Doc. 49 at 11. This assertion fails to

acknowledge allegations in the SAC that the County Defendants negligently failed to investigate

the anonymous notes, criminally prosecuted plaintiff for conduct they knew was legal, and

conducted at least one warrantless search. Therefore, although the Court will not permit Plaintiff

to re-litigate the issue of whether the workplace searches were legal, this restriction does not

preclude Plaintiff for arguing that the law enforcement searches were illegal for other reasons.

Therefore, the doctrine of issue preclusion does not bar the claims in Counts I and II against the

County Defendants.

               3.      The magistrate judge’s bind-over order

       The analysis is slightly different with respect to the probable cause determination by the

magistrate judge during Plaintiff’s preliminary hearing. Doc. 49-1. Defendants cite to an

unpublished Tenth Circuit decision applying collateral estoppel under New Mexico law in

identical circumstances. Angel v. Torrance Cnty. Sheriff’s Dep’t, 183 F. App’x 707 (10th Cir.

2006). The decision, however, lacks substantive reasoning on the issue, and there is not much to


                                                 26
     Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 27 of 31



analyze with respect to its persuasiveness. For his part, Plaintiff cites to an opinion from this

Court declining to follow Angel. Doc. 51 at 10-11; Herrera v. Garcia, No. 16-cv-1366 LF-JHR,

2018 WL 481877, at *4-6 (D.N.M. Jan. 18, 2018).15 In Herrera, Judge Fashing declined to apply

collateral estoppel in the same circumstances:

       the only information here is that a preliminary hearing was held, that the state
       appeared through Tim Scheiderer, and that Mr. Herrera appeared in person and
       was represented by his attorney, Ben Andrew Mondragon. At the conclusion of
       the hearing, Magistrate Judge Felix Peña found probable cause that the third
       degree felony offense of embezzlement over $2500, but not more than $20,000
       was committed, and that Herrera committed it, and bound him over for trial. But
       the Court has no information as to who testified, whether Herrera cross-examined
       the witnesses, what evidence was presented, whether Herrera truly had a full and
       fair opportunity to litigate the probable cause issue, and any countervailing
       equities.

2018 WL 481877, at *5. The County Defendants acknowledge that, likewise, in this case they

will never be able to present information of this type because “the Magistrate Court only retained

records until 2017 and the Complaint was first filed in April 2018.” Doc. 56 at 6.

       But the Court disagrees that information of this sort is necessary. Defendants do not have

to prove that Plaintiff actually called witnesses, cross-examined them, or presented evidence.

The relevant question is whether he had the opportunity to do so. Cf. Martinez v. Hooker, 601 F.

App’x 644, 649 (10th Cir. 2015) (“As such, she had a full and fair opportunity to litigate—

opportunity being the operative word.”). New Mexico state law provides criminal defendants

with all the procedural rights necessary for a “full and fair” opportunity to litigate probable cause

at the preliminary hearing. At a preliminary hearing, defendants have the right to counsel, they



15
  Plaintiff also relies on an opinion by Judge Browning, Mata v. Anderson, 760 F. Supp. 2d
1068 (D.N.M. 2009). Doc. 51 at 11. However, Judge Browning has since revisited this issue and
determined that it is more appropriate to follow the Tenth Circuit’s decision in Angel v. Torrance
County Sheriff’s Department, and application of collateral estoppel in these circumstances is
appropriate. Ysasi v. Brown, 3 F. Supp. 3d 1088, 1159-65 (D.N.M. 2014).



                                                 27
     Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 28 of 31



have the right to call witnesses and cross-examine the state’s witnesses, and the rules of evidence

apply. State v. Massengill, 1983-NMCA-001, ¶ 7, 99 N.M. 283, 284-85; State v. Gonzales, 1992-

NMSC-003, ¶ 20, 113 N.M. 221, 227, 824 P.2d 1023, 1029, overruled on other grounds by State

v. Montoya, 2013-NMSC-020, ¶ 20, 306 P.3d 426; see also NMRA 6-202(B)(5). The

“opportunity” and the “motive to develop testimony” at trial and at a preliminary hearing are

similar. Massengill, 1983-NMCA-001, ¶ 8; Lopez, 2011-NMSC-035, ¶¶ 8-9. It is the

opportunities that matter, not Plaintiff’s voluntary choice (if he made one) not to avail himself of

those opportunities. Martinez, 601 F. App’x at 649.

       Plaintiff also argues that a “jury outright acquittal is evidence that should outweigh” the

magistrate’s determination of probable cause. Doc. 51 at 11. The problem with this argument is

that these two legal standards are vastly different. Probable cause is a relatively low burden for

the state. “Probable cause exists when the facts and circumstances warrant a belief that the

accused had committed an offense . . . .” State v. Ochoa, 2004-NMSC-023, ¶ 9, 93 P.3d 1286.

“[T]he degree of proof necessary to establish probable cause is more than a suspicion or

possibility but less than a certainty of proof.” State v. Evans, 2009-NMSC-27, ¶ 11, 210 P.3d 216

(internal quotation marks omitted). “Thus, the existence of probable cause is reviewed within the

realm of probabilities rather than in the realm of certainty.” State v. Sanchez, 2015-NMCA-084,

¶ 14, 355 P.3d 795, 800. In contrast, a jury may convict only if it is satisfied the defendant

committed the crime beyond a reasonable doubt. NMRA UJI 14-5060. A jury does not determine

probable cause. A jury acquittal simply says nothing about the existence of probable cause to

bring the prosecution. And it is certainly not evidence that Plaintiff lacked a “full and fair”

opportunity to contest probable cause in his criminal proceedings.




                                                 28
     Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 29 of 31



       Plaintiff also notes that a non-attorney made the probable cause determination in his case.

Doc. 51 at 9-10. In Ysasi v. Brown, Judge Browning raises concerns that preclusive effect may

not be appropriate for proceedings conducted by non-lawyers. 3 F. Supp. 3d 1088, 1165 (D.N.M.

2014). Ultimately, however, Judge Browning decided that the Tenth Circuit would nonetheless

apply collateral estopped in these circumstances. Id. The Court shares Judge Browning’s concern

about giving preclusive effect to the legal decision of a non-lawyer but, like Judge Browning,

ultimately determines that collateral estoppel is appropriate. First, New Mexico does not appear

to require that an attorney conduct the prior proceeding in order to apply collateral estoppel. For

example, Mascarenas v. City of Albuquerque gives preclusive effect to a City of Albuquerque

personnel board hearing in which the presiding officer is not required to be an attorney; he or she

can be an attorney or “a person experienced in employer-employee relations or personnel

administration.” 2012-NMCA-031, ¶ 36, 274 P.3d 781, 790-91 (citing Albuquerque Code of

Ordinances § 3-1-26(C)). The Court also notes that while the magistrates in New Mexico who

make the preliminary probable cause determination in a criminal case can be non-attorneys,

criminal defendants can effectively appeal their decisions by filing a motion to dismiss the

prosecution for lack of probable cause. In deciding this motion to dismiss, the district court judge

will conduct a de novo review of the probable cause determination. See Doc. 65 at 67. In

situations such as this where a criminal defendant has the opportunity to have a state district

court judge review a magistrate judge’s decision, the Court is less concerned about the equities

of applying collateral estoppel based on the decision of a non-lawyer.16



16
  This analysis does not apply when law enforcement fabricates the probable cause evidence
presented to both the magistrate judge and district court judge. For instance, if the state
dismissed charges against a criminal defendant because it learned that police had fabricated the
evidence against him, it would be fundamentally unfair to collaterally estop him from bringing a
malicious prosecution claim against the police based on the earlier, tainted determination of


                                                 29
     Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 30 of 31



       In sum, the Court finds that Plaintiff may not relitigate: (1) the legality of the State

Defendants’ searches; and (2) whether probable cause supported the criminal prosecution against

him. As a result, the Court dismisses Count III (federal malicious prosecution) in its entirety with

prejudice. The finding that probable cause supported the prosecution necessarily bars Plaintiff

from bringing federal malicious or retaliatory prosecution claims. Hartman v. Moore, 547 U.S.

250, 265-66 (2006); Becker v. Kroll, 494 F.3d 904, 925 (10th Cir. 2007).

       Unlike its federal counterpart, however, under New Mexico law, “a misuse of process

may be established by showing either a lack of probable cause or a procedural impropriety.”

Weststar Mortgage Corp. v. Jackson, 2003-NMSC-002, ¶ 15, 133 N.M. 114, 122 (emphasis

added). Thus, the County Defendants’ are incorrect that in New Mexico “the lack of probable

cause is an essential element for plaintiff to prove his claim . . .” See Doc. 49 at 13. Although the

County Defendants have demonstrated that Plaintiff’s state-law misuse of process claim cannot

succeed by way of the first potential avenue – lack of probable cause – the County Defendants

did not address whether Plaintiff’s state-law misuse of process claim could proceed through the

second potential avenue – procedural impropriety. The Court therefore does not dismiss Count

IV (state malicious prosecution) based on collateral estopped.

       Finally, the County Defendants ask for dismissal of Count VII (respondeat superior

claims), on the ground that vicarious liability cannot attach where there is no underlying tort.

Doc. 14 at 13-14. This argument fails because the Court is not dismissing every state claim in the


probable cause. The criminal defendant, unable to prove fabrication in the early stages of his
case, would not have had a full and fair opportunity to litigate the probable case determination.
But that is not this case. Plaintiff does not cite specific facts establishing that the County
Defendants fabricated evidence. Instead, the SAC accuses the State Defendants of doing so, Doc.
39 ¶ 18, and at the hearing, Plaintiff admitted the SAC does not really accuse the County
Defendants of conspiring with the State Defendants to do so before they were even called to the
hospital on June 5, 2015. Doc. 65 at 47:14-25.



                                                 30
     Case 1:18-cv-00829-SCY-JFR Document 66 Filed 06/16/20 Page 31 of 31



Second Amended Complaint against the County Defendants. Therefore, the Court denies the

request to dismiss the claims in Count VII against the County Defendants.

                                        CONCLUSION

       The Court GRANTS IN PART and DENIES IN PART the Motion For Judgment On The

Pleadings By State Defendants (Doc. 50) and GRANTS IN PART and DENIES IN PART the

County Defendant’s Motion To Dismiss (Doc. 49). The Court dismisses:

          Count I (federal Fourth Amendment claim) as against the State Defendants.

          Count II (state-law unlawful search claim) as against the State Defendants.

          Count III (federal malicious prosecution claim) as against all Defendants.

          Count IV as against the State Defendants, to the extent Plaintiff intended to plead a
           state-law tort claim of malicious abuse of process as Count IV.

          Count VI (respondeat superior state-law claims against the State Defendants).

The remaining claims in the Second Amended Complaint are:

          Count I (federal Fourth Amendment claim) as against the County Defendants.

          Count II (state-law unlawful search claim) as against the County Defendants.

          Count IV as against the County Defendants, to the extent Plaintiff intended to plead a
           state-law tort claim of malicious abuse of process as Count IV.

          Count V (federal First Amendment claim) against the State Defendants.

          Count VII (respondeat superior state-law claims against the County Defendants).

       SO ORDERED.



                                             _____________________________________
                                             STEVEN C. YARBROUGH
                                             UNITED STATES MAGISTRATE JUDGE
                                             Presiding by consent




                                                31
